Rothroek, J.
The land sought to be subjected to the payment of the judgment consists of a farm of one hundred and sixty acres, which the defendants *302occupy as a home. The decree from which the appeal is taken exempts the homestead from its operation. The question to be determined is whether the title taken by the wife from the husband is valid as against the plaintiff’s judgment. This must be determined by the evidence. Without repeating the testimony in detail, we will state the facts which appear to us to be established by a fair preponderance of the evidence. The defendants were married in the year 1855, at Pella, in this state. In 1861 they removed to the state of Indiana, where the father of J. D. Smith resided, and they remained there until 1865, when they returned to this state. The real estate the title to which is in question in this suit was purchased and conveyed to the husband in the year 1872, and he held the title for twenty-one years, when he made the conveyance in •question. At the time that the conveyance was made to the wife, the husband made a bill of sale of all the personal property on the farm except such as was ■exempt from execution. The evidence conclusively .shows that the conveyance was made to prevent the plaintiff herein from collecting the claim held against the husband.
The ground upon which the title in the wife is •sought to be maintained is that she was a- creditor of the husband; that he was indebted to her in the sum of one thousand eight hundred dollars, with interest thereon from about the year 1865. The evidence upon which it is sought to establish the fact that the husband was actually indebted to the wife in the sum of one thousand eight hundred dollars, with interest for .about twenty-eight years, consists of the testimony of the wife. We concur with the district court in the conclusion that no valid, legal claim existed in favor of the wife against the husband. A very strong circumstance ■against the claim of the wife is that she never at any *303time had any money or property in her own right. The one thousand eight hundred dollars which she claims she held as a debt against her husband came from her husband’s father. It is true she states it was given her by her father-in-law; but it appears that nearly all of it was used in maintaining the family and in other ventures, and that the real estate in controversy was purchased and partly paid for with money which the husband afterward inherited from his father; and the further fact appears that the appellant several times joined with her husband in the execution of mortgages upon the land. Taking all the facts and circumstances into consideration, we conclude that the evidence does not show that the relation of debtor and creditor, in a legal sense, at any time existed between the husband and the wife. Without that relation the conveyance of the farm to her cannot be sustained. As bearing upon the rights of the parties, see Jones v. Brandt, 59 Iowa, 332; Romans v. Maddux, 77 Iowa, 203, Watson v. Riskamire, 45 Iowa, 231; Hanson v. Manley, 72 Iowa, 48. The decree of the district court is affirmed.